Citation Nr: 1647082	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of
entitlement to service connection for a right hand/wrist disability, and if so, whether the reopened claim should be granted. 

2. Entitlement to service connection for a left hand disability. 


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a Board hearing at the local VA RO in his July 2014 appeal.  He withdrew the hearing request in September 2014. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left hand disability and a right hand and wrist disability are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ. 


FINDINGS OF FACT

1. A January 1997 rating decision denied the claim of entitlement to service 
connection for a right hand and wrist disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2. Evidence received subsequent to the expiration of the appeal period includes 
evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right hand and wrist disability. 





CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a right hand and wrist disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

In January 1997, the RO denied the Veteran's claim of service connection for a right hand and wrist disability reasoning that the disability neither occurred in, nor was caused by his active duty service.  At that time, the RO specifically indicated any right hand or wrist injury incurred by the Veteran in service was acute and transitory.  The record at the time of the rating decision consisted of the Veteran's service medical records, VA outpatient treatment records dated September 1991 through June 1996, and a VA examination dated August 1996.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

The evidence submitted after the expiration of the appeal period includes statements from the Veteran indicating he injured his right hand in service and has experienced intermittent pain and swelling since then.  Additionally, the Veteran submitted clinical records dated June 2004 through February 2013. 

The Board finds the above-noted evidence to be new and material because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's claimed right hand and wrist disability was not acute and transitory but has been ongoing since the Veteran's military service.  Accordingly, reopening the claim for service connection for a right hand and wrist disability is warranted. 






ORDER

The Board, having determined that new and material evidence has been received, grants the reopening of the claim of entitlement to service connection for a right hand and wrist disability. 


REMAND

While it regrets the delay, the Board finds further development is needed before it can adjudicate the Veteran's claims. 

The Board notes VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

At the outset, the Board notes the Veteran was diagnosed with residual strain in the right wrist.  In his December 2012 claim, the Veteran complained of severe pain and lost range of motion in both hands.  As the Veteran is competent to report pain and difficulty in moving his hands, the Board is satisfied with the evidence of recurrent symptoms of a disability. 

A review of the Veteran's STRs reveals no issues with his hands upon entering the military.  However, records from 1987 and 1988 reveal complaints of and treatment for both hands and the right wrist.  Additionally, the Veteran has repeatedly stated that his injuries occurred in service.  Therefore the Board finds competent evidence of an in-service event.  Likewise, the Veteran stated in his February 2013 notice of disagreement he has experienced intermittent pain and loss of motion in both his hands and his right wrist since his injuries in service.  As McLendon indicates the evidence of a link between a current disability and an in-service event is a low threshold, the Board also finds the Veteran's statements to be sufficient indication that his recurrent symptoms may be associated with his service.  Based on the foregoing, the Board finds a new VA examination is warranted. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, DC for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. Then, the Veteran should be afforded a VA examination for both of his hands and his right wrist to determine the etiology of recurrent pain and swelling. 

The examiner must state whether any degree of the Veteran's disabilities at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed. 

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


